DETAILED ACTION

Acknowledgements
The amendment filed on 4/26/2021 is acknowledged.
Claims 5, 8, 15 and 18 are cancelled per applicant’s filing of 4/26/2021.
Claims 1-4, 6-7, 9-14, 16-17, 19-24 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Incorporating similar features of claim 10 into claim 1, which claim 10 depends, could potentially overcome 101 rejections. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 9, 11-14, 16-17, 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-4, 6-7, 9 are directed to a computer platform, claims 11-14, 16-17, 19 are directed to a method, and claims 20-24 are directed to a one or more non-transitory computer-readable media. 
The claims are directed to identity verification for product enrollment. Specifically, the claim recites “storing…pulse information corresponding to one or more users; receiving a request from [entity A], corresponding to a user, to enroll in a product, wherein the request includes a user identifier corresponding to the user; receiving, during an onboarding process with [entity A] new pulse information, wherein the new pulse information is received from [entity B] corresponding to the user; retrieving the stored pulse information using the user identifier; comparing the new pulse information to the stored pulse information; generating based on the comparison of the new pulse information to the stored pulse information, a mitigation output; determining whether or not the mitigation output exceeds a mitigation threshold; in response to determining that the mitigation output exceeds a predetermined mitigation threshold, sending a request for additional information corresponding to an identity of the user; receiving the additional information corresponding to the identity of the user; validating the identity of the user based on received additional information corresponding to the identity of the user; completing the onboarding process with the user, wherein completion of the onboarding enrolls the user in the product; determining that a period of time has expired since completion of the onboarding process; after expiration of the period of time since completion of the onboarding process, sending a request to [entity B] to provide updated pulse information, wherein the request to provide the updated pulse information is not previously [provided by entity A]; receiving the updated pulse information; and validating the updated pulse information using the stored pulse information, wherein validation of the updated pulse information causes the product, obtained through the onboarding process, to remain active” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as: a computing platform, at least one processor, a communication interface communicatively coupled to the at least one processor, memory, a mobile device, the new pulse information…received from a smart watch, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform(s) the steps or functions such as: storing registered user identity information, receiving a product enrollment request for a user, receiving user verification information, checking user identity by comparing the user verification information against the registered user identity information, requesting additional user verification information for user identity checking, validating user identity with the additional user verification information and approving the requested product enrollment, after a period of time, requesting and validating updated user verification information for the user to stay enrolled in the product. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computing platform, at least one processor, a communication interface communicatively coupled to the at least one processor, memory, a mobile device, the new pulse information…received from a smart watch, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identity verification for product enrollment. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identity verification for product enrollment. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
The dependent claims, 2-4, 6-7, 9, 12-14, 16-17, 19, 21-24 further describe the abstract idea of identity verification for product enrollment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 9-14, 16-17, 19-24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “wherein the completion of the onboarding enrolls the user in the product”. The specification is silent on what the limitation, enrolls, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161.01 I)  Claims 11 and 20 are rejected on the same basis as each recites similar language. 
Claim 2-4, 6-7, 9-10 are rejected as each depends on claim 1. Claims 12-14, 16-17, 19 are also rejected as each depends on claim 11. Claims 21-24 are also rejected as each depends on claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 12, 13, 19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claims 2, 3, 9, 12, 13, 19, 21, 22 each recites:
“…the one or more onboarding verification inputs….” There is insufficient antecedent basis for the limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lehman (US 2013/0204645) teaches mobile insurance platform system.
Kshirasagar (US 2013/0055367) teaches multi-factor profile and security fingerprint analysis.
Dotan (US 9,119,539) teaches re-authentication.
Apturkar (US 2020/0186522) teaches authenticating a user via multiple biometric inputs.
Kamat (US 8,984,606) teaches authentication using pulse waveform data obtained from users.
Ryu (US 2019/0313367) teaches mobile devices communicating with smart wearable devices.
Chappell (US 2018/00315127) teaches vehicular insurance.
Stoops (US 2019/0141039) teaches re-authentication of asynchronous messaging.
Harkensee (US US 2009/0182583) teaches methods for selling insurance using hybrid life.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685